Case: 20-149    Document: 12     Page: 1    Filed: 10/20/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

          In re: TATYANA E. DREVALEVA,
                        Petitioner
                 ______________________

                         2020-149
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Northern District of California in No.
3:20-cv-00642-JD, Judge James Donato.
                  ______________________

                      ON PETITION
                  ______________________
PER CURIAM.
                        ORDER
    Tatyana E. Drevaleva petitions for a writ of mandamus
directing the United States District Court for the Northern
District of California to vacate the judgment in case No. 20-
CV-00642 or to rule on her motion to vacate that judgment.
     After Ms. Drevaleva was unsuccessful in suing her for-
mer employer for unlawful termination, retaliation, and
lost wages, she filed the instant suit against the magistrate
judge who was assigned to her prior case and the United
States, seeking damages under the Federal Tort Claims
Act (“FTCA”) and California state law. The district court
dismissed the claims as barred by judicial immunity. Ms.
Case: 20-149     Document: 12     Page: 2    Filed: 10/20/2020




2                                           IN RE: DREVALEVA




Drevaleva filed a motion to vacate the judgment, which re-
mains pending. This petition followed.
     The All Writs Act authorizes courts to issue writs “nec-
essary or appropriate in aid of their respective jurisdic-
tions.” 28 U.S.C. § 1651(a). Because “[t]he All Writs Act is
not an independent basis of jurisdiction, . . . the petitioner
must initially show that the action sought to be corrected
by mandamus is within this court’s statutorily defined sub-
ject matter jurisdiction.” Baker Perkins, Inc. v. Werner &
Pfleiderer Corp., 710 F.2d 1561, 1565 (Fed. Cir. 1983).
    Here, the United States Court of Appeals for the Ninth
Circuit, not this court, would have jurisdiction over a
proper appeal from a final judgment arising out of a civil
action pursuant to the FTCA. Because this court would not
have jurisdiction over an appeal from the underlying case,
we lack jurisdiction to issue mandamus relief. While this
court has authority to transfer matters to the appropriate
regional circuit under 28 U.S.C. § 1631, we cannot say it
would be in the interest of justice to do so here.
      Accordingly,
      IT IS ORDERED THAT:
    The petition is dismissed. All other pending motions
are denied as moot.
                                 FOR THE COURT

         October 20, 2020        /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court
s28